Citation Nr: 0724067	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dermatitis of the 
thighs, claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In October 2003, the veteran was afforded a Board hearing in 
Washington, D.C.  The transcript is of record. 

In an April 2004 decision, the Board granted service 
connection for tinea pedis and remanded these issues as well 
as service connection for right knee disability for further 
development.  

In a January 2005 rating decision, the RO granted service 
connection for a right knee disability at 0 percent 
disabling, effective October 14, 2004.  Therefore, the issue 
of entitlement to service connection for a right knee 
disorder is longer on appeal.  In addition, the RO 
implemented the grant of service connection for tinea pedis 
and assigned a 10 percent rating, April 29, 2002.  The 
veteran never field a notice of disagreement with regard to 
the rating or effective date. 


FINDING OF FACT

The Board has been notified that the veteran died in February 
2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006). 


ORDER


The issues on appeal are dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


